DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: In line 4, “strap” should be --strip--.
Claim 5 is objected to because of the following informalities: In line 2, “second wall” should be --second side wall--.
Claim 11 is objected to because of the following informalities: In line 2, “a flexible containment tray apparatus” should be --the flexible containment tray apparatus--.
Claim 13 is objected to because of the following informalities: In line 4, “strap” should be --strip--.
Claim 13 objected to because of the following informalities: In line 5, the claim should end in a period. 
Claim 18 is objected to because of the following informalities: In line 2, “a flexible containment tray apparatus” should be --the flexible containment tray--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a first fold line in the first side wall extending angularly from a corner to a top of the first side wall” (lines 2-3). However, claim 1, from which claim 3 depends, already defines “a corner” where the first side wall and the second side wall are connected together (lines 5-6). Accordingly, the additional recitation of “a corner” in claim 3 creates confusion as it is not clear whether the corner defined in claim 3 is intended to define a corner that is structurally distinct from the corner defined in claim 1. 
Claim 3 further goes on to recite the limitation “bending the bendable insert strip at the first fold line and the corner” (lines 4-5). However, as “a corner” has been previously defined twice, it is not clear which corner is being referenced. 
For the purpose of examination, the tray will be considered to comprise a first fold line in the first side wall extending from a bottom corner of the first sidewall to a top of the first sidewall and the first fold line will be considered to be configured to fold to allow bending of the bendable insert strip at the first fold line and at the corner where the first and second sidewalls are connected together. 
Claims 13 and 18 recite limitations similar to those presented in claim 3 and thus, are rendered indefinite for the same reasons provided above with respect to claim 3. 
Claim 6 recites the limitation “the duffel” (line 1). However, as claim 6 depends from claim 1 and the duffel is introduced in claim 5, there is insufficient antecedent basis for the limitation in the claim. 
For the purpose of examination, claim 6 will be considered to depend from claim 5.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornford (US 5,865,223 A).
Regarding claim 1, Cornford teaches a containment tray apparatus for containing material therein, the apparatus comprising: a base formed from a flexible and liquid impervious fabric material (FIG. 1-6); a first flexible side wall extending perpendicularly from the base (FIG. 1-4, 6); a second flexible side wall connected to the first side wall and extending perpendicularly from the base (FIG. 1-4, 6), wherein the first side wall and the second side wall form a corner where connected together (FIG. 1, 5); and a bendable insert strip (16, column 4 lines 1-15) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; wherein the base is configured to hold material 
Regarding claim 7, Cornford teaches the containment tray apparatus of claim 1 above, wherein at least one strap (18) extends from the first side wall and is configured to hold the material on the base (column 3 lines 64-67, column 4 lines 16-27 and FIG. 1-4). 
Regarding claim 10, Cornford teaches the containment tray apparatus of claim 1 above, wherein a third flexible side wall is connected to the second side wall and extends perpendicularly from the base, wherein the third side wall and the second side wall form a second corner where connected together, a fourth flexible side wall is connected to the first side wall and the third side wall and extends perpendicularly from the base, wherein the fourth side wall and the third side wall form a third corner where connected together and wherein the fourth side wall and the first side wall form a fourth corner where connected together (column 3 line 48-column 4 line 27, column 5 lines 5-16 and FIG. 1-6).
Regarding claim 11, Cornford teaches a method of using a flexible containment tray apparatus comprising the steps of: providing a flexible containment tray apparatus comprising: a base formed from a flexible and liquid impervious fabric material (FIG. 1-6); a first flexible side wall extending perpendicularly from the base (FIG. 1-4, 6); a second flexible side wall connected to the first side wall and extending perpendicularly from the base (FIG. 1-4, 6), wherein the first side wall and the second side wall form a corner where connected together (FIG. 1, 5); and a bendable insert strip (16, column 4 lines 1-15) disposed within the first flexible side wall, within the second flexible side wall, 
Regarding claim 17, Cornford teaches the method of claim 11 above, wherein the containment tray apparatus further comprises at least one strap (18) extending from the first sidewall and configured to hold the material on the base and wherein the method further comprises the step of extending the strap around the material within the containment tray apparatus on the base (column 3 lines 64-67, column 4 lines 16-27, column 5 lines 35-58 and FIG. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 2,950,484 A), as applied to claim 1 above, in view of Hopkins (US 2014/0251990 A1).
Regarding claim 1, Jaffe teaches a containment tray apparatus for containing material therein, the apparatus comprising: a base (14) formed from a flexible and liquid impervious material; a first flexible side wall (15) extending perpendicularly from the 
Jaffe fails to teach the flexible and liquid impervious material of the base being a fabric. Hopkins teaches an analogous containment tray apparatus comprising a base (102/802) formed from a flexible and liquid impervious material, a first flexible sidewall (104/804) extending perpendicularly from the base, a second flexible side wall (104/804) connected to the first side wall and extending perpendicularly from the base, and a corner formed where the first and second side walls are connected together. Hopkins further teaches that flexible and liquid impervious fabric materials are known materials in the prior art for forming analogous containment trays (paragraphs 20, 33).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by alternatively using a flexible and liquid impervious fabric material, as taught by Hopkins, as the substitution of one known flexible and liquid impervious material for an alternative known flexible and liquid impervious material to achieve the equivalent result of forming a flexible and liquid impervious containment apparatus would have been obvious and would have yielded predictable results to one skilled in the art and as it has been held to be within 
Regarding claim 3, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, wherein the containment tray apparatus further comprises a first fold line (16) in the first side wall extending angularly from a bottom corner of the first sidewall to a top of the first sidewall, wherein the first fold line is configured to fold to allow the first side wall and the second side wall to fold inwardly toward the base and to allow bending of the bendable insert strip at the first fold line and the corner, thereby flattening the first side wall and the second side wall (Jaffe: column 1 lines 62-69 and FIG. 1, 2). 
Regarding bending of the bendable insert strip at the first fold line and the corner, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Additionally, claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (see MPEP 2112).
In this case, Jaffe discloses that the insert strips (26) are flexible and further, that the insert strips are sufficiently flexible to pass around the vertical corners and assume the position depicted in figure 1 (column 2 lines 20-25). Accordingly, absent persuasive 
Regarding claim 4, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, wherein the containment tray apparatus further comprises a first flat rigid insert (19) within the first side wall, and a second flat rigid insert (22) within the second side wall, wherein the first flat rigid insert is configured to hold the first side wall rigidly and the second flat rigid insert is configured to hold the second side wall rigidly (Jaffe: column 2 lines 3-11 and Fig. 4, 5).
Regarding claim 8, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, wherein the base is made from a geotextile fabric (Hopkins: paragraphs 20, 33).
Regarding claim 9, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, wherein the base and the first and second side walls comprise a first layer of a geotextile fabric and a second layer of a liquid impervious plastic sheet (Hopkins: paragraphs 20, 27-29, 32, 33, 35).
Regarding claim 10, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, wherein a third flexible side wall (15) is connected to the second side wall and extends perpendicularly from the base, wherein the third side wall and the second side wall form a second corner (17) where connected together, a fourth flexible side wall (21) is connected to the first side wall and the third side wall and extends perpendicularly from the base, wherein the fourth side wall and the third side wall form a third corner (17) where connected together and wherein the fourth side wall and the first side wall form a fourth corner (17) where connected together (Jaffe: Fig. 1).
Regarding claim 11, Jaffe teaches a method of using a flexible containment tray apparatus comprising the steps of: providing the containment tray apparatus comprising: a base (14) formed from a flexible and liquid impervious material; a first flexible side wall (15) extending perpendicularly from the base; a second flexible side wall (21) connected to the first side wall and extending perpendicularly from the base, wherein the first side wall and the second side wall form a corner (17) where connected together; and a bendable insert strip (26) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; wherein the base is configured to hold material therein within the first and second side walls; and placing the material onto the base and holding the material on the base within the first side wall and the second side wall (column 1 lines 15-31, 49-71, column 2 lines 1-28, column 2 line 71-column 3 line 8 and Fig. 1-5). It should be noted that Jaffe teaches that the waterproof receptacle can be employed for any useful purpose requiring a receptacle of the general nature of such a tub (column 1 lines 15-19) and that in use the receptacle can be employed for any desired purpose (column 2 line 71-column 3 line 8). Accordingly, the material placed on the base and held on the base and within the first and second side wall can be any known material or item, particularly a material or item that is known to be placed within a receptacle of the waterproof type. 
Jaffe fails to teach the flexible and liquid impervious material of the base being a fabric. Hopkins teaches an analogous containment tray apparatus comprising a base (102/802) formed from a flexible and liquid impervious material, a first flexible side wall (104/804) extending perpendicularly from the base, a second flexible side wall 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by alternatively using a flexible and liquid impervious fabric material, as taught by Hopkins, as the substitution of one known flexible and liquid impervious material for an alternative known flexible and liquid impervious material to achieve the equivalent result of forming a flexible and liquid impervious containment apparatus would have been obvious and would have yielded predictable results to one skilled in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 13, Jaffe as modified by Hopkins teaches the method of claim 11 above, wherein the flexible containment tray apparatus further comprises a first fold line (16) in the first side wall extending angularly from a bottom corner of the first sidewall to a top of the first side wall, wherein the first fold line is configured to fold to allow the first side wall and the second side wall to fold inwardly toward the base and to allow bending of the bendable insert strip at the first fold line and the corner, thereby flattening the first side wall and the second side wall (Jaffe: column 1 lines 62-69 and FIG. 1, 2). 
It is noted that the claim recites functional limitations with respect to the structure of the flexible containment tray rather than reciting additional method steps for using the 
Accordingly, regarding the first fold line being configured to fold to allow bending of the bendable insert strip at the first fold line and the corner, it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, Jaffe discloses that the insert strips (26) are flexible and further, that the insert strips are sufficiently flexible to pass around the vertical corners and assume the position depicted in figure 1 (column 2 lines 20-25). Accordingly, absent persuasive evidence otherwise, the flexible and bendable insert strips disclosed by Jaffe are structurally capable of functioning within the containment tray apparatus as claimed. 
Regarding claim 14, Jaffe as modified by Hopkins teaches the method of claim 11 above, wherein the containment tray apparatus further comprises a first flat rigid insert (19) within the first side wall, and a second flat rigid insert (22) within the second side wall, wherein the first flat rigid insert is configured to hold the first side wall rigidly and the second flat rigid insert is configured to hold the second side wall rigidly (Jaffe: column 2 lines 3-11 and Fig. 4, 5).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Hopkins, as applied to claim 1 above, and further in view of Smith (US 5,020,638 A). 
Regarding claims 2 and 12, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above and the method of claim 11 above, but fails to teach an absorbent material on a top surface of the base. Smith teaches an analogous containment tray apparatus (20) comprising a base (22), a first side wall (24) extending perpendicularly from the base, and a second side wall (24) connected to the first side wall and extending perpendicularly from the base. Smith further teaches that it is known an desirable in the prior art to provide analogous containment tray apparatus’ with a removable and replaceable absorbent material (40) on a top surface of the base so that the absorbent material can be easily removed and replaced without having to clean and/or remove the entire containment tray apparatus (column 1 lines 6-25, column 2 lines 25-57 and FIG. 2).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing a removable and replaceable absorbent material on a top surface of the base, as taught by Smith, in order to simplify and expedite cleaning of the containment tray apparatus.
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Hopkins, as applied to claim 1 above, and further in view of Bennett (US 8,777,001 B1).
Regarding claim 5, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, but fails to teach a duffel extending upwardly from the first side wall and the second side wall. Bennett teaches an analogous containment apparatus comprising a base (24) and a side wall (22) extending perpendicularly from the base. Bennett further teaches that it is known in the prior art to provide the analogous containment apparatus with a duffel (14) extending upwardly from the side wall in order to close off the containment apparatus and isolate contents within the containment apparatus (column 4 line 66-column 5 line 49 and FIG. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing a duffel extending upwardly form the first side wall and the second side wall, as taught by Bennet, in order to provide a means for closing off the containment tray apparatus and isolating contents within the containment tray apparatus. 
Regarding claim 6, Jaffe as modified by Hopkins and Bennet teaches the containment tray apparatus of claim 5 above (see 112(b) rejection above), wherein the duffel comprises a cinch line disposed near a top of the duffel, wherein the cinch line is configured to allow tightening of the duffel around the material contained on the base (Bennet: column 5 lines 28-49).
Regarding claim 15, Jaffe as modified by Hopkins teaches the method of claim 11 above, but fails to teach the containment tray apparatus further comprising a duffel extending upwardly from the first side wall and the second side wall and the method further comprising the step of holding the material within the containment tray apparatus on the base and within the duffel. Bennett teaches an analogous containment apparatus 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing a duffel extending upwardly form the first side wall and the second side wall, with the additional method step of holding the material within the containment tray apparatus on the base and within the duffel, as taught by Bennet, in order to provide a means and method for closing off the containment tray apparatus and isolating contents within the containment tray apparatus. 
Regarding claim 16, Jaffe as modified by Hopkins and Bennet teaches the method of claim 15 above, wherein the duffel comprises a cinch line disposed near a top of the duffel, wherein the cinch line is configured to allow tightening of the duffel around the material contained on the base, and wherein the method further comprises the step of: cinching the duffel around the material contained within the containment tray apparatus on the base and within the duffel (Bennet: column 5 lines 28-49 and FIG. 1, 2).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Hopkins, as applied to claim 1 above, and further in view of Cornford. 
Regarding claim 7, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, but fails to teach at least one strap extending from the first sidewall configured to hold the material on the base. Cornford teaches an analogous containment tray apparatus for containing material therein, the apparatus comprising: a base formed from a flexible and liquid impervious fabric material (FIG. 1-6); a first flexible side wall extending perpendicularly from the base (FIG. 1-4, 6); a second flexible side wall connected to the first side wall and extending perpendicularly from the base (FIG. 1-4, 6), wherein the first side wall and the second side wall form a corner where connected together (FIG. 1, 5); and a bendable insert strip (16, column 4 lines 1-15) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; wherein the base is configured to hold material therein within the first and second side walls (column 2 lines 19-45, column 3 line 48-column 4 line 27, column 5 lines 5-16, 35-39 and FIG. 1-6). Cornford further teaches that it is known and desirable in the prior art to provide analogous containment apparatus’ with at least one strap (18, 20) extending from the first sidewall and configured to securely hold the material on the base and within the apparatus (column 3 lines 64-66, column 4 lines 16-27).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing at least one strap extending from the first side wall, as taught by Cornford, in order to securely hold the material on the base and within the apparatus. 
Regarding claim 17, Jaffe as modified by Hopkins teaches the method of claim 11 above, but fails to teach the containment tray apparatus further comprising at least 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing at least one strap extending from the first side wall and by extending the strap around the material within the containment tray apparatus on the base, as taught by Cornford, in order to securely hold the material on the base and within the apparatus. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Hopkins and Arai (US 3,578,236 A).
Regarding claim 18, Jaffe teaches a method of using a foldable and flexible containment tray comprising the steps of: providing the flexible containment tray comprising: a base (14) formed from a flexible and liquid impervious material; a first flexible side wall (15) extending perpendicularly from the base; a second flexible side wall (21) connected to the first side wall and extending perpendicularly from the base, wherein the first side wall and the second side wall form a corner (17) where connected together; and a bendable insert strip (26) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; and a first fold line (16) in the first side wall extending angularly from a bottom corner of the first sidewall to a top of the first sidewall, wherein the first fold line is configured to fold to allow the first side wall and the second side wall to fold inwardly toward the base thereby flattening the first side wall and the second side wall; wherein the base is configured to hold material therein within the first and second side walls; and folding the first side wall at the first fold line; folding the corner between the first and second flexible side walls; and pushing the first side wall and the second side wall inwardly toward the base thereby flattening the first side 
Jaffe fails to teach the flexible and liquid impervious material of the base being a fabric. Hopkins teaches an analogous containment tray apparatus comprising a base (102/802) formed from a flexible and liquid impervious material, a first flexible side wall (104/804) extending perpendicularly from the base, a second flexible side wall (104/804) connected to the first side wall and extending perpendicularly from the base, and a corner formed where the first and second side walls are connected together. Hopkins further teaches that flexible and liquid impervious fabric materials are known materials in the prior art for forming analogous containment trays (paragraphs 20, 33).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by alternatively using a flexible and liquid impervious fabric material, as taught by Hopkins, as the substitution of one known flexible and liquid impervious material for an alternative known flexible and liquid impervious material to achieve the equivalent result of forming a flexible and liquid impervious containment apparatus would have been obvious and would have yielded predictable results to one skilled in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Jaffe discloses that the insert strips (26) are flexible and further, that the insert strips are sufficiently flexible to pass around the vertical corners and assume the position depicted in figure 1 (column 2 lines 20-25). Thus, the flexible and bendable insert strips disclosed by Jaffe are concluded to be structurally capable of folding with 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally folding the bendable insert strip with the first side wall at the first fold line, as suggested by Arai, in order to additionally support and retain the containment tray apparatus in the folded and collapsed configuration and in order to implement a more efficient process for 
Regarding claim 19, Jaffe as modified by Hopkins and Arai teaches the method of claim 18 above, wherein the method further comprises the step of folding the base along a first base fold line (12) to form a folded containment tray apparatus (column 1 lines 42-44, 56-69 and Fig. 1-3).
Regarding claim 20, Jaffe as modified by Hopkins and Arai teaches the method of claim 19 above, but fails to teach the further step of folding the folded containment apparatus along a second base fold line to form a double folded containment tray apparatus. However, Jaffe discloses that it is desirable to configure the receptacle to be foldable to a very compact size that is ready for transportation (column 1 lines 20-24, 42-44). Further, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, additional fold lines and respectively configured wall elements would merely produce an even more compact folded receptacle for transportation. 
Accordingly, as Jaffe teaches that it is desirable to provide fold lines and to fold the containment apparatus along the fold lines to a compact size for transportation, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further configure the base of Jaffe with any reasonable number of additional base fold lines and respectively sized wall elements and to fold the containment apparatus along each of the base fold lines, in order to achieve any desirable and even further compact size for transportation. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734                                                Primary Examiner, Art Unit 3734